USCA11 Case: 20-10988   Date Filed: 04/16/2021   Page: 1 of 14



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10988
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:18-cr-00458-LSC-GMB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CORINTHIAN LEWIS MCMULLEN-BEY,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 16, 2021)

Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10988        Date Filed: 04/16/2021   Page: 2 of 14



      Corinthian McMullen-Bey appeals his 120-month prison sentence for

knowingly possessing a firearm as a convicted felon. He contends that the district

court erred by finding he committed a sexual assault after his arrest in this case, his

sentence was substantively unreasonable, and his case should be assigned to a

different judge. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      In September 2018, a grand jury indicted McMullen-Bey for knowingly

possessing a firearm as a convicted felon, in violation of 18 U.S.C. section 922(g)(1).

He pleaded guilty and the probation office prepared a presentence investigation

report. According to the report, McMullen-Bey enlisted in the U.S. Army in 1980

and was honorably discharged three years later. In September 2018, McMullen-Bey

was diagnosed with post-traumatic stress disorder. He has been homeless many

times throughout his life.

      The report detailed McMullen-Bey’s extensive criminal history.               His

seventeen prior convictions include assault, domestic violence, driving under the

influence, possession of marijuana, unlawful possession of firearms, theft, and

passing bad checks. The report also listed two pending charges in Alabama state

court: unlawful possession of a firearm and sexual assault. The report assigned

McMullen-Bey a criminal history category of IV and a total offense level of

seventeen. The resulting guideline range was 37 to 46 months’ imprisonment.


                                          2
         USCA11 Case: 20-10988       Date Filed: 04/16/2021    Page: 3 of 14



      At the sentencing hearing, McMullen-Bey had no objections to the

presentence investigation report. The district court then adopted the report’s factual

statements. McMullen-Bey told the court that he struggled with addiction to alcohol

and marijuana and requested treatment for his substance-abuse issues and a sentence

at the low end of the guideline range. He explained that he was carrying a gun

because he felt unsafe, and he suggested his paranoia could be helped by mental

health treatment.

      The government recommended a sentence at the high-end of the guideline

range. It argued that it had “learned of some new information,” specifically that

McMullen-Bey, after his arrest in this case, unlawfully possessed a firearm and

committed a sexual assault on a thirteen-year-old boy. On the unlawful possession

of a firearm charge, the government said that while McMullen-Bey was released on

bond, he hid a firearm under his mattress at the VA facility where he was staying.

McMullen-Bey admitted that “the government could meet its burden” to prove “that

he did have another gun.” He declined, however, to stipulate that he committed the

sexual assault charge. The government argued it could prove that he did.

      The government called Investigator Nate Courtland from the Tuscaloosa

Police Department. Investigator Courtland testified that, on August 15, 2018, he

learned of a sexual assault on a thirteen-year-old boy. The boy told Investigator

Courtland that he was walking down the street and a man rode up on a bicycle,


                                          3
          USCA11 Case: 20-10988       Date Filed: 04/16/2021    Page: 4 of 14



grabbed him, “pulled him in the back” of a church, and forced him to perform oral

sex. The boy said the man “looked like he was above [fifty].” The boy also said

that “he had enough wits about himself” to ask when he and the man could do it

again, and asked the man for his phone number. The man gave him his phone

number.

      When the boy got home, he told his mother what happened and she took him

to the hospital. Investigator Courtland tracked down the phone number and it “came

back” to McMullen-Bey. McMullen-Bey refused to talk. Investigator Courtland put

McMullen-Bey’s photo in a lineup, showed it to the boy, and the boy “picked

[McMullen-Bey] out of [the] lineup.” Investigator Courtland then tried to interview

McMullen-Bey, but McMullen-Bey refused to speak with him.

      On cross-examination, Investigator Courtland confirmed that he did not have

a copy of the photo lineup, and the boy, when shown the lineup, wrote down “maybe

McMullen-Bey.” Investigator Courtland also agreed that he had told defense

counsel before the hearing that he “felt like it was a flimsy case” and “did not expect

the grand jury to indict it.” Investigator Courtland testified that he did not go to

McMullen-Bey’s home and tried, but failed, to locate the bicycle because he

“couldn’t find a good address for [McMullen-Bey].”             Investigator Courtland

confirmed that “there were DNA tests done,” but they “came back inconclusive.”




                                          4
         USCA11 Case: 20-10988       Date Filed: 04/16/2021    Page: 5 of 14



      Consistent with the written plea agreement, the government recommended a

within-guidelines sentence. McMullen-Bey renewed his request for a low-end

guideline sentence that would “run concurrent to any yet-to-be-imposed sentence.”

He argued that the pending sexual assault case “should be handled in state court”

and, if convicted, he would receive “a hefty sentence,” although “it sound[ed] like

there [was] a very good chance he would be acquitted.”

      The district court said that the government’s recommendation was “way too

low” and made clear that it was “not affected by the government’s recommendation

whatsoever and [its] sentence [was] absolutely independent of that.” The district

court focused on McMullen-Bey’s extensive criminal history, noting he had “one

offense right after another.” The district court also pointed out that his criminal

history didn’t include the two pending state court offenses. Based on the stipulation,

it found that McMullen-Bey had “possessed a new firearm” while on bond for this

case, making that his “fifth” unlawful possession of a firearm. And, based on

Investigator Courtland’s testimony, it found that McMullen-Bey committed the

sexual assault, noting it would have been “almost impossible” for the boy to have

McMullen-Bey’s cell phone number and tentatively pick him out of a lineup if

McMullen-Bey was not the abuser.




                                          5
           USCA11 Case: 20-10988       Date Filed: 04/16/2021    Page: 6 of 14



        The district court sentenced McMullen-Bey to 120 months’ imprisonment

followed by three years of supervised release. McMullen-Bey objected to the

“reasonableness of the sentence and the findings of the court.”

                             STANDARDS OF REVIEW

        We review the district court’s factual findings underlying its sentence for clear

error. United States v. Hall, 965 F.3d 1281, 1293 (11th Cir. 2020). A finding is

clearly erroneous if, after reviewing all of the evidence, we are left with a “definite

and firm conviction” that the district court committed a mistake. United States v.

Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004). We review for an abuse

of discretion the substantive reasonableness of a sentence. United States v. Irey, 612

F.3d 1160, 1186, 1188–89 (11th Cir. 2010) (en banc). “A district court abuses its

discretion when it (1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” Id. at

1189.

                                     DISCUSSION

        McMullen-Bey argues on appeal that: (1) the district court finding that he

committed the sexual assault was erroneous because it was based on unreliable

hearsay evidence; (2) his sentence was substantively unreasonable; and (3) his case

should be assigned to a different judge on remand because the sentencing judge


                                            6
         USCA11 Case: 20-10988       Date Filed: 04/16/2021   Page: 7 of 14



would have difficulty setting aside his previous findings.       We address these

arguments below.

                        Hearsay Evidence of Sexual Assault

      McMullen-Bey argues that the district court erred by finding that he

committed the sexual assault because it relied on unreliable hearsay evidence. As a

preliminary matter, the government contends that we should review McMullen-

Bey’s challenge to the hearsay evidence only for plain error because he did not make

a specific objection to the reliability of the hearsay evidence. McMullen-Bey

responds that his objection “to the factual basis for the sentence” was sufficient to

“alert[] the district court of its duty to ensure that the [g]overnment carrie[d] its

burden by presenting reliable and specific evidence.” We will assume, without

deciding, that McMullen-Bey preserved his objection because he cannot show error

even if the issue was preserved.

      “When the district court applies the [g]uidelines in an advisory manner,” it

may, “under a preponderance-of-the-evidence standard,” make “additional factual

findings that go beyond a defendant’s admissions.” United States v. Smith, 480 F.3d

1277, 1281 (11th Cir. 2007). District courts have “wide latitude” in the information

they may consider at sentencing and may consider hearsay evidence. Hall, 965 F.3d

at 1294. But “hearsay evidence relied on at sentencing must bear minimal indicia of




                                         7
          USCA11 Case: 20-10988      Date Filed: 04/16/2021    Page: 8 of 14



reliability if the defendant’s right to due process is to be preserved.” United States

v. Reme, 738 F.2d 1156, 1167 (11th Cir. 1984).

       “To prevail on a challenge to a sentence based on the consideration of

hearsay,” the defendant must show: (1) “the challenged evidence is materially false

or unreliable” and (2) that it “actually served as the basis for the sentence.” Hall,

965 F.3d at 1294. There is no dispute that the hearsay evidence here served as the

basis for McMullen-Bey’s sentence. McMullen-Bey argues only that Investigator

Courtland’s testimony was unreliable because it lacked minimal indicia of

reliability.

       In Reme, we explained that there are at least four ways a party may show

hearsay evidence admitted at sentencing is reliable: (1) “the evidence falls within a

firmly rooted hearsay exception”; (2) the “declarant’s statements were originally

made in a situation that encompassed trial-type protections such as oath, defendant’s

opportunity to cross-examine, or the factfinder’s chance to observe [the] declarant’s

demeanor”; (3) the “declarant’s statements were spontaneous, or against his own

penal interest”; or (4) “the hearsay statement is corroborated . . . by other evidence

in the record.” See 738 F.2d at 1167. Here, the government went with option

number four.

       Investigator Courtland’s hearsay testimony was corroborated by the phone

number McMullen-Bey gave to the victim being tracked back to McMullen-Bey and


                                          8
         USCA11 Case: 20-10988      Date Filed: 04/16/2021   Page: 9 of 14



the victim identifying McMullen-Bey as the abuser in the photo lineup. The

corroboration from the phone number and the photo lineup identification provided

minimal indicia of reliability to the hearsay evidence that McMullen-Bey committed

the sexual assault.   See Ghertler, 605 F.3d at 1270 (“hearsay statements had

sufficient indicia of reliability to be considered at sentencing” where there was

“corroborative evidence”).

      McMullen-Bey argues that the phone number produced by the victim “that

‘came back’ to Mr. McMullen-Bey” was insufficient because “there was no detail

presented as to what exactly that meant.” But McMullen-Bey had the opportunity

to cross-examine Investigator Courtland and did not ask for more “detail” about the

phone number being traced to him. McMullen-Bey didn’t ask for more because it

was, and is, clear what Investigator Courtland meant—the phone number the boy

got from the man that forced him to perform oral sex was McMullen-Bey’s phone

number. And the phone number was not the only corroborative evidence. The boy

also picked McMullen-Bey from a lineup, albeit tentatively by writing “maybe.”

      McMuellen-Bey also argues that the government failed to meet its burden of

proof because its “evidence was too thin” and “too unreliable,” relying on

Investigator Courtland’s testimony that he thought the state prosecutor’s case was

“flimsy.” But, here, the government’s burden was to prove by a preponderance of

the evidence that McMullen-Bey committed the sexual assault, while the state must


                                        9
         USCA11 Case: 20-10988       Date Filed: 04/16/2021   Page: 10 of 14



prove its case beyond a reasonable doubt. Investigator Courtland’s opinion of the

state’s ability to prove its case by the higher reasonable-doubt standard says nothing

about the government’s ability here to meet its burden under a preponderance of the

evidence standard.

      Because there was corroborating evidence to support the hearsay evidence

that McMullen-Bey sexually assaulted a thirteen-year-old boy, the district court did

not clearly err by finding that McMullen-Bey committed the sexual assault.

                            Substantive Reasonableness

      McMuellen-Bey argues that his sentence was substantively unreasonable

because the district court “focused exclusively” on his criminal history, his

possession of another firearm while on bond, and his alleged commission of the

sexual assault.

      The district court must impose a sentence “sufficient, but not greater than

necessary” to comply with the purposes of 18 U.S.C. section 3553(a)(2), including

the need for a sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, deter criminal conduct, and protect the public from

future criminal conduct. 18 U.S.C. § 3553(a)(2). The weight due each section

3553(a) factor lies within the district court’s sound discretion. United States v.

Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). The party challenging the sentence

bears the burden of showing it to be unreasonable in light of the record and the


                                         10
         USCA11 Case: 20-10988        Date Filed: 04/16/2021    Page: 11 of 14



section 3553(a) factors. United States v. Langston, 590 F.3d 1226, 1236 (11th Cir.

2009).

      “The district court has wide discretion to decide whether the section 3553(a)

factors justify a variance.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010). “Regardless of whether the sentence imposed is inside or outside the

[g]uideline[] range, the appellate court must review the sentence under an abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). We will vacate

a sentence “if, but only if, we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the section 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” Irey, 612 F.3d at 1190 (quotation marks omitted).

      Here, the district court did not abuse its discretion. Its heavy reliance on

McMullen-Bey’s criminal history was not improper. “[T]he sentencing court is

permitted to attach great weight to one factor over others.” United States v. Rosales-

Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015) (quotation marks omitted). The district

court explained that McMullen-Bey’s criminal history deserved great weight

because, going “back to 1985,” he had “a constant criminal pattern of everything

from thefts to . . . possession of short barreled shotguns to possession of drugs,

negotiating worthless instruments, assault in the third degree, driving under the

influence, [and] carrying a pistol . . . without a permit.” The district court also noted


                                           11
            USCA11 Case: 20-10988    Date Filed: 04/16/2021    Page: 12 of 14



McMullen-Bey had committed “one offense right after another.” Placing great

weight on McMullen-Bey’s criminal history was not an abuse of discretion. See

United States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009) (“[T]he district court

did not abuse its discretion when it determined that [the defendant’s] criminal history

was sufficiently compelling to justify . . . an upward variance above th[e] guidelines

range.”).

      The district court also properly considered that McMullen-Bey’s possession

of a firearm while on bond, and with the knowledge that he could not have a gun,

demonstrated his lack of respect for the law. See 18 U.S.C. § 3553(a)(2)(A). This

showed a need for additional deterrence given that McMullen-Bey had re-offended

so soon and while under court supervision. See id. § 3553(a)(2)(B). And the district

court properly considered McMullen-Bey’s sexual assault of a minor and the need

to protect the public. See id. § 3553(a)(2)(C).

      Contrary to McMullen-Bey’s argument, the district court did not

“exclusively” consider his criminal history.      It also reviewed the presentence

investigation report, which included McMullen-Bey’s mitigating circumstances,

adopted the report’s factual findings, heard his allocution, and heard his arguments

for a low-end guideline sentence. This further supports our conclusion that the

district court did not abuse its discretion. See United States v. Cabezas-Montano,

949 F.3d 567, 612 (11th Cir. 2020) (holding that the district court did not fail to


                                          12
         USCA11 Case: 20-10988      Date Filed: 04/16/2021   Page: 13 of 14



weigh the defendants’ individual histories and circumstances when it “explicitly

considered the defendants’ [presentence investigation reports] and downward-

variance arguments, and it also heard their allocutions”).

      McMullen-Bey argues that his case is similar to United States v. Pugh, 515

F.3d 1179 (11th Cir. 2008). In Pugh, the defendant was convicted of possessing

child pornography. Id. at 1182. His guideline range was 97 to 102 months’

imprisonment. Id. The district court sentenced the defendant to five years of

probation because he “had no significant criminal history, and no history that would

suggest he had or would abuse children.” Id. at 1182, 1187. We held that the district

court’s “probationary sentence utterly failed to adequately promote general

deterrence, reflect the seriousness of [the] offense, show respect for the law, or

address in any way the relevant [g]uidelines policy statements and directives.” Id.

at 1183. In other words, the sentence failed to “achieve the purposes of sentencing

stated in [section] 3553(a).” Id. at 1191. As we discussed above, that was not the

case here.

      We have upheld upward variances to the statutory maximum when, as here,

they achieve the purposes set out in section 3553(a). See United States v. Osorio-

Moreno, 814 F.3d 1282, 1288 (11th Cir. 2016) (holding district court did not abuse

its discretion when it varied upward from a guideline range of 51 to 63 months’

imprisonment to sentence the defendant to the statutory maximum of 120 months’


                                         13
          USCA11 Case: 20-10988       Date Filed: 04/16/2021     Page: 14 of 14



imprisonment because defendant had twenty prior convictions); United States v.

Shaw, 560 F.3d 1230, 1241 (11th Cir. 2009) (holding district court did not abuse its

discretion when it varied upward from a guideline range of 30 to 37 months’

imprisonment to sentence the defendant to the statutory maximum of 120 months’

imprisonment because of defendant’s “recidivism” and “the need to protect society

from him”). Here, as in those cases, the district court considered and reasonably

balanced the section 3553(a) factors to achieve the purposes of sentencing.

Accordingly, McMullen-Bey’s 120-month sentence was not substantively

unreasonable.

      AFFIRMED.1




      1
          Because we affirm McMullen-Bey’s sentence, we need not address his request for a
different sentencing judge on remand.
                                           14